Citation Nr: 0019528	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  97-27 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for residuals of a back injury incurred 
during Department of Veterans Affairs vocational 
rehabilitation training.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current back disorder and VA vocational 
rehabilitation.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for residuals of a back 
injury incurred during VA vocational rehabilitation is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997.  However, for claims filed 
prior to October 1, 1997, as here, a claimant is not required 
to show fault or negligence in medical treatment.  See 
generally Brown v. Gardner, 513 U.S. 115 (1994); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA training, 
hospitalization or treatment.  First, it is necessary for the 
veteran to show that additional disability is actually the 
result of such disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1-2) 
(1999).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

Additionally, compensation for disability resulting from the 
pursuit of vocational rehabilitation is not payable unless 
there is established a direct causal connection between the 
injury, or aggravation of an existing injury, and some 
essential activity or function which is within the scope of 
the vocational rehabilitation course, not necessarily limited 
to activities or functions specifically designated by the VA 
since ordinarily it is not to be expected that each and every 
different function and act of a veteran pursuant to his or 
her course of training will be particularly specified in the 
outline of the course or training program.  In determining 
whether the element of the direct or proximate causation is 
present, it remains necessary for a distinction to be made 
between an injury arising out of an act performed in 
pursuance of the course of training (a required "learning 
activity") and one arising out of an activity which is 
incident to, related to, or coexistent with the pursuit of 
the program of training.  For a case to fall within the 
statute, there must have been sustained an injury which, but 
for the performance of a "learning activity" in the 
prescribed course of training, would not have been sustained.  
A meticulous examination into all the circumstances is 
required, including a consideration of the time and place of 
the incident producing the injury.  38 C.F.R. § 3.358(c)(5) 
(1999).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999).  In this regard, the veteran 
has the burden of submitting evidence "sufficient to justify 
a belief by a fair and impartial individual" that the claim 
is well grounded; that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) to be well grounded, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury or disability as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation; and medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See generally Jones v. West, 12 
Vet. App. 460 (1999); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran has contended that he was working 
as a farrier as part of a VA vocational rehabilitation 
program and that his current back disorder was incurred as a 
result of being kicked by a horse during this program.  In a 
May 1996 statement, he indicated that this injury occurred in 
July 1995.  The veteran reiterated these assertions in the 
testimony from his September 1997 VA hearing.

The Board has reviewed the claims file and observes that the 
veteran was extensively treated for back problems prior to 
the alleged July 1995 injury.   In December 1985, x-rays 
taken at the Memorial Medical Center of East Texas in Lufkin, 
Texas, following a reported back injury, revealed a large 
soft tissue anterior and right anterolateral extradural 
defect at the L5-S1 level, most likely representing a large 
herniated nucleus pulposus.  In January 1996, the veteran 
underwent a lumbar laminectomy and diskectomy of L5-S1.  The 
veteran was also treated at a VA facility in July 1991 for 
diffuse back pain.  

VA medical records dated from July to December of 1995 
reflect that the veteran was seen on several occasions during 
that period of time for low back pain.  However, these 
records contain no mention whatsoever of the veteran's 
reported July 1995 back injury, and a July 1995 record 
indicates that the veteran described "no known injury."

In an October 1995 statement, a VA counseling psychologist 
noted that the veteran had stated "that he was kicked by a 
horse and injured his back."  In a subsequent statement, 
dated in November 1996, this same psychologist indicated that 
the veteran was unable to make a living in the field of horse 
shoeing "because of being kicked by a horse," but this 
psychologist did not describe this incident in terms of a 
specific disability.

In November 1997, the veteran underwent a VA spine 
examination with an examiner who had an opportunity to review 
the veteran's claims file.  The examiner, following his 
review of the claims file and a full spine examination with 
radiographs, rendered diagnoses of degenerative disc disease 
at the L1-S1 disc space level, without disc protrusion or 
herniation; pronounced degenerative spondylosis anteriorly 
around the L5-S1 level; mild posterior facet arthropathy at 
the lumbosacral junction; a normal thoracic spine; and 
degenerative cervical spondylosis around the C6-C7 level of 
moderate severity, with a posterior osteophyte identified.  
The examiner opined that there was "a clear discrepancy" 
between the veteran's current statements and the VA medical 
records from 1995 and that the veteran's clinical low back 
pain "was the same before as it was after the alleged horse 
kicking incident."  In short, the examiner concluded that it 
was less likely than not that the veteran's back condition 
was caused by being kicked by a horse.

The Board also observes that a November 1997 VA Deferred 
Rating Decision indicates that an RO inquiry revealed that 
the veteran was awarded readjustment pay from February 26 to 
April 26 in 1995 for vocational rehabilitation purposes, but 
not thereafter.

In this case, the claims file contains no confirmation that 
the veteran was involved in a learning activity in pursuance 
of the course of VA vocational rehabilitation training in 
July 1995, the time of the alleged injury, and there is no 
competent medical evidence of a nexus between the veteran's 
current back disorder and VA vocational rehabilitation.  
Indeed, the only evidence of record supporting a nexus 
between the veteran's claimed disability and VA vocational 
rehabilitation is his lay opinion, as described above.  
However, the Board would point out that the veteran has not 
been shown to possess the requisite medical expertise needed 
to render a competent opinion regarding medical causation.  
See Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See also LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner and 
unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for residuals of a back injury incurred 
during VA vocational rehabilitation is well grounded.  Given 
the absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (1997). 

In the appealed rating decision, the RO denied the veteran's 
claim on its merits, while the Board has denied this claim as 
not well grounded.  Nevertheless, regardless of the 
disposition of the RO, the Board observes that the United 
States Court of Appeals for Veterans Claims has held that no 
prejudice to the veteran results in cases where the RO denies 
a claim for compensation on its merits and does not include 
an analysis of whether the veteran's claim is well grounded, 
and the Board denies the same claim as not well grounded.  
See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for residuals of a back injury incurred during VA 
vocational rehabilitation is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

